DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered but are not persuasive. 
Applicants argument with regard to the first pair of thinned structures is located a greater distance from the first terminal end in comparation to a distance from the second of the pair of thinned structures is located relative to the second terminal end is not persuasive since this would always be the case since the first measurement is measured from or close to an inner diameter and the second measurement is measured from or close to an outer diameter. It is also noted that assignees’ own application or patent teach that rings to have overlapping ends in a cut portion (US. 20130313781A1, this is just one example and many others are available to assignee) and measuring any a first point from an inner diameter to a first end that is located near the inner diameter and measuring a second point from an inner diameter to a second end that is located near the outer diameter would always result the second point being at a greater distance then the first point (see annotated figure below of seal rings).

    PNG
    media_image1.png
    435
    412
    media_image1.png
    Greyscale

In conclusion as long as one skilled in the art can provided overlapping cut portion to the primary reference of Kuramochi the claimed invention is taught.
No limitation of the invention is allowable in view of prior art in the application and the patents granted to assignee.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Nowhere in the disclosure the applicant has stated that only two thinned sections are unique or inventive. As stated in the original disclosure many different structures are possible and the embodiments are non-limiting (see paragraph 0029). This applies to the limitation added “consisting of”. Furthermore if the applicant though this limitation is inventive and critical then one would obviously put it in the original disclosure and/or original claims (consisting of).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The disclosure does not provide “consisting of” and what this would limit. Please see additional rejection below based on prior art of JP2001271928A.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kuramochi E (JP H09203463, see annotated figure below) in view of Terao (US. 5660398).
Kuramochi discloses a seal ring comprising a ring body (e.g. 3) configured to be mounted in a mounting groove provided in one of two members that are configured to be assembled together so as to be relatively displaceable with respect to each other (e.g. intended use), a contact portion (e.g. e.g. surface of the seal ring capable of contact one of the member) provided to the ring body and configured to contact the other of the two members (e.g. the ring is capable of being placed between two member), a cut portion (e.g. 7) separating the ring body at one position on a circumference of the ring body and a pair of thinned structures (e.g. TB or 6) provided in the ring body, one thinned structure being provided on one side and circumferentially spaced apart from the cut portion (e.g. 6 or TB) and the other thinned structure (e.g. TB or 6) being provided on an opposite side and circumferentially spaced apart from the cut portion, each thinned structure being provided in an outer surface of the ring body opposite to the contact portion (e.g. contact portion of the ring body that contacts one of the members), and each thinned portion having the same dimensions and being spaced circumferentially part from the cut portion at the same distance (see annotated figure below). The cut portion is opened in a circumferential direction of the ring body (e.g. see figures). The thinned structures are each provided in an inner peripheral structure of the ring body (see figures). The thinned structures each pass through the seal ring in an axial direction and are opened at the axial direction both end faces (see figures).

    PNG
    media_image2.png
    548
    554
    media_image2.png
    Greyscale


Kuramochi discloses the invention as claimed above but fails to disclose fails to disclose over lapping portions of the seal ring at the cut portion, wherein the overlapping portions have end surfaces and terminal ends, wherein the distance is measured for the thinned portions from two relative distances (1st distance from 1st terminal end to 1st of the thinned portions 15 and 2nd distance from 2nd terminal end to 2nd of the thinned portions, the 1st distance and the 2nd distance are different or one is greater than other). Terao teaches a seal ring with cut portion, the seal ring having portions that define 1st terminal end, 2nd terminal end, a first part of the ring, a second part of the ring, wherein 1st distance from the 1st terminal end to the first part is different or greater than 2nd distance from the 2nd terminal end to the second part (see annotated figure 4 of Terao, which shows top view of cut portion and also parts of the ring can be measured from different terminal ends, 1st end being located on outer circumference of the seal ring and the 2nd end located on inner circumference of the seal ring, when measuring a first part of the ring from outer end relative to inner end, the distance from the outer end is greater than the distance from the inner end, also see figure 5 which shows ends 138 and 135) and the seal ring is made of resin (e.g. see entire document of Terao). 

    PNG
    media_image3.png
    595
    695
    media_image3.png
    Greyscale

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the ends of the cut portions of Kuramochi to have overlapping portions of the ring as taught by Terao, to provide tortuous passage to improve sealing and mounting of the seal ring (see entire document of Terao and figures of Terao). Based on the overlapping portions of the seal ring at the cut portion  distances are provided by the combination of Kuramochi and Terao.
Regarding claim 2: The portion in the vicinity of the cut portion is a region within an angular range of 10 to 60 degrees from the cut portion on the circumference of the ring body (figure 1 shows this). The ring body is formed in a state where the cut portion is opened in a circumferential direction of the ring body (method limitation and/or intermediate product is given no or little patentable weight, see MPEP 2113-2114). The thinned structure is provided in an inner peripheral surface of the ring body (figure 1 shows this). The thinned structure passes through the seal ring in an axial direction and is opened at axial direction both end faces (figure 1 shows this). The thinned structure is provided on each of both sides of the cut portion in a circumferential direction of the cut portion (figure 1 shows this). The thinned structure passes through the seal ring in an axial direction and is opened at axial direction both end faces (figure 1 shows this). 
Kuramochi discloses the invention as claimed above but fails to disclose that the seal ring is made of resin. Terao teaches the seal ring being made of resin. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the seal ring of Kuramochi be made of resin as taught by Terao, to provide low friction and heat resistance (inherent do to material characteristic of resin and see entire document of Terao).
Claim 1-2, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kuramochi E (JP H09203463, see annotated figure below) in view of Eguchi (US. 20130313781A1).
Kuramochi discloses the invention as claimed above but fails to disclose fails to disclose over lapping portions of the seal ring at the cut portion, wherein the overlapping portions have terminal ends and wherein distance measured from a 1st terminal end to a first thinned section is greater than distance measured from a 2nd terminal end to a second thinned section. Eguchi teaches a seal ring with cut portion, the seal ring having portions that define 1st terminal end, 2nd terminal end, a first part of the ring, a second part of the ring, wherein 1st distance from the 1st terminal end to the first part is different or greater than 2nd distance from the 2nd terminal end to the second part (see annotated figure of Eguchi) and the seal ring is made of resin. 

    PNG
    media_image1.png
    435
    412
    media_image1.png
    Greyscale

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the ends of the cut portions of Kuramochi to have overlapping portions of the ring as taught by Eguchi, to provide tortuous passage to improve sealing and mounting of the seal ring (see entire document of Eguchi). Based on the overlapping portions of the seal ring at the cut portion distances are provided by the combination of Kuramochi and Eguchi.
The portion in the vicinity of the cut portion is a region within an angular range of 10 to 60 degrees from the cut portion on the circumference of the ring body (figure 1 shows this). The ring body is formed in a state where the cut portion is opened in a circumferential direction of the ring body (method limitation and/or intermediate product is given no or little patentable weight, see MPEP 2113-2114). The thinned structure is provided in an inner peripheral surface of the ring body (figure 1 shows this). The thinned structure passes through the seal ring in an axial direction and is opened at axial direction both end faces (figure 1 shows this). The thinned structure is provided on each of both sides of the cut portion in a circumferential direction of the cut portion (figure 1 shows this). The thinned structure passes through the seal ring in an axial direction and is opened at axial direction both end faces (figure 1 shows this). 
Kuramochi discloses the invention as claimed above but fails to disclose that the seal ring is made of resin. Eguchi teaches the seal ring being made of resin. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the seal ring of Kuramochi be made of resin as taught by Eguchi, to provide low friction and heat resistance (inherent do to material characteristic of resin and see entire document of Eguchi).
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kuramochi and Eguchi and further in view of Hitosugi (JP2001271928A).
Kuramochi and Eguchi disclose the invention as claimed above but fail to disclose that the seal ring consists of. Hitosugi teaches that a seal ring can have just two thinned sections (figures 1, 3 and 4 which shows a thinned segment and opposite thinned segment is not shown and/or two thinned segments in two quadrants) and a seal ring with many thinned sections in at least two quadrants (figure 2). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the seal ring of Kuramochi to have two thinned sections as taught by Hitosugi, since have plurality of thinned sections in two quadrants or many thinned sections is considered to be art equivalent.
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hitosugi and Eguchi.
Hitosugi discloses a seal ring consisting of a ring body configured to be mounted in a mounting groove provided in one of two members that are configured to be assembled together so as to be relatively displaceable with respect to each other (the seal ring of Hitosugi is capable of this, intended use limitation see MPEP 2113-2114), a contact portion (outer diameter of the seal ring) provided to the ring body and configured to contact the other of the two members, a cut portion (see figures) separating the ring body at one position on a circumference of the ring body, the cut portion providing the ring body with a first mating end and a second mating end, a pair of thinned structures provided in the ring body, a first of the pair of thinned structures (e.g. figure 4 thinned structure that is shown in first quadrant and not shown in the second quadrant) being provided proximate the first terminal end on one side and circumferentially spaced apart from the cut portion and a second of the pair of thinned structures being provided proximate the second terminal end on an opposing side and  circumferentially spaced apart from the cut portion, each of the first and second of the pair of thinned structures being provided in an outer surface of the ring body opposite to the contact portion, each of the first and second thinned structures having the same dimensions (see entire document, 14a is thinned structure). Eguchi discloses a seal ring with first and second mating ends that circumferentially overlap with each other, the first mating end having a first recess that extends from a first terminal end in a direction away from the first terminal end and ends at a first abutment surface, the second mating end having a second recess that extends from a second terminal end in a direction away from the second terminal end and ends at a second abutment surface and the first of the pair of thinned structures is located a greater distance from the first terminal end in comparison to a distance from which the second of the pair of thinned structures is located relative to the second terminal end (e.g. see figure below).

    PNG
    media_image1.png
    435
    412
    media_image1.png
    Greyscale

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the ends of the cut portions of Hitosugi to have overlapping portions of the ring as taught by Eguchi, to provide tortuous passage to improve sealing and mounting of the seal ring (see entire document of Eguchi). Based on the overlapping portions of the seal ring at the cut portion distances are provided by the combination of Hitosugi and Eguchi.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675